UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS NY Tax Free Money Fund Tax-Exempt New York Money Market Fund December 31, 2012 Contents 4 Portfolio Management Review 9 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 26 Other Information 27 Investment Management Agreement Approval 32 Summary of Management Fee Evaluation by Independent Fee Consultant 36 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details for specific details regarding the fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective NY Tax Free Money Fund seeks a high level of current income exempt from federal and New York income taxes consistent with liquidity and the preservation of capital. During the first quarter of 2012, efforts by the European Central Bank (ECB) to ensure adequate funding access at low rates for the Continent's major banks momentarily reassured investors and led to a rally in global financial markets. However, in May 2012, we saw another dramatic "flight to quality," as worries concerning Greece's upcoming elections and continuingly worsening conditions for Spanish and Italian banks led global and domestic investors to abandon risk assets. Toward the close of the period ending December 31, 2012, any negative economic data was overshadowed by investor anticipation of more substantial Central Bank actions. First, the ECB lowered its interest rate for bank reserves. Then, the head of the ECB, Mario Draghi, stated that the Central Bank would do "whatever it takes" to preserve the euro. In addition, the fact that Germany has hinted that it may be willing to participate in a European quantitative easing program provided substantial encouragement to investors. Lastly, in December 2012, the U.S. Federal Reserve Board (the Fed) altered its guidance regarding rate levels, stating that it would maintain short-term interest rates near zero until U.S. unemployment dropped below 6.5%, and as long as inflation levels did not exceed 2.5%. Positive Contributors to Fund Performance We sought to balance higher yield with top quality during the period, by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes. Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. On occasion, we also took advantage of select opportunities to purchase high-quality commercial paper farther out on the yield curve in order to enhance performance. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower tax-exempt yields than issues carrying more risk. We preferred to be cautious during a time of market fluctuation. In the end, this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Fund Performance (as of December 31, 2012) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in this fund is not insured or guaranteed by the FDIC or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. 7-Day Current Yield — NY Tax Free Money Fund — Tax-Exempt New York Money Market Fund December 31, 2012 %* December 31, 2011 %* * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day current yield would have been lower. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at www.dws-investments.com. "We continue our insistence on the highest credit quality within the fund." Outlook and Positioning Good news for U.S. markets has come recently in the form of improved economic reports, including a pickup in manufacturing activity and some declines in domestic unemployment. The Fed has been doing its part by continuing its accommodative monetary policy and hinting at additional transparency for financial market participants in the near term. The main headwind to improved economic and financial market prospects comes from uncertainty over the European sovereign debt crisis. With several European countries facing austerity measures, Europe is on the precipice of a recession. Market participants are urgently wishing for concrete and permanent solutions to the European crisis to encourage further global economic progress and reduce financial market uncertainty. Regarding New York's finances, we continued to witness significant improvements in many areas of the state during 2012. Governor Cuomo's administration has displayed prudent fiscal management, and New York City and many other areas of New York state have prospered. We anticipate further fiscal improvement for New York state as a whole as the Cuomo administration continues to identify greater efficiencies and improved strategic execution within a number of state agencies. We continue our insistence on the highest credit quality within the fund. We also plan to seek to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive tax-free yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Quantitative easing is a government monetary policy often used when interest ratesare at or near zero. With this policy, government or other securities are purchased from the market in an effort to increase monetary supply and to produce the desired effect of raising interest rates. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Tax-exempt commercial paper is an unsecured short-term loan, usually issued to finance short-term liabilities, that provides the debt holders (bondholders) some level of tax preference on the earnings from their debt investment at a local, state, federal or combination thereof level. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Sovereign debt is debt that is issued by a national government. Investment Portfolio as of December 31, 2012 NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.8% New York 99.4% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.12%*, 7/1/2038, LOC: TD BankNorth NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.14%*, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.23%*, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.23%*, 10/1/2041, LIQ: Barclays Bank PLC Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.15%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.15%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.239%*, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Barclays Capital Municipal Trust Receipts, Series 6W-D, 144A, 0.13%*, 3/15/2037, LIQ: Barclays Bank PLC New York, Nassau Health Care Corp. Revenue, 0.21%*, 8/1/2029, LOC: Wells Fargo Bank NA New York, State Dormitory Authority Lease Revenue, Court Facilities, Series A, Prerefunded 5/15/2013 @ 100, 5.375%, 5/15/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Oxford Univesity Press, Inc., 0.14%*, 7/1/2025, LOC: Barclays Bank PLC New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.12%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series D, 5.0%, 3/15/2013 New York, State Energy Research & Development Authority, Consolidated Edison Co. of New York, Inc., Series A-2, 144A, 0.12%*, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Energy Research & Development Authority, Consolidated Edison Co., Inc., Series A-2, AMT, 0.14%*, 6/1/2036, LOC: Scotiabank New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.15%*, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.19%*, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT, 0.19%*, 5/15/2036, LIQ: Fannie Mae New York, State Mortgage Agency Homeowner Mortgage Revenue: Series 115, AMT, 0.18%*, 10/1/2034, SPA: Bank of America NA Series 173, 0.23%, Mandatory Put 5/1/2013 @ 100, 4/1/2040 New York, State Power Authority, 0.2%, Mandatory Put 3/1/2013 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2013 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series C, 3.0%, 12/15/2013 New York, Wells Fargo Stage Trust, Series 4C, 144A, 0.16%*, 9/1/2040, LIQ: Wells Fargo Bank NA New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.16%*, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.15%*, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Housing Revenue, Series D-1-A, 2.05%, 5/1/2013 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.15%*, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.15%*, 6/1/2038, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-3, 0.13%*, 6/15/2025, SPA: Bank of America NA New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series D-2, 5.0%, 11/1/2013 New York, NY, General Obligation: Series I, 0.15%*, 4/1/2036, LOC: Bank of America NA Series B2, 0.17%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series D, 5.0%, 2/1/2013 Series D, ETM, 5.0%, 2/1/2013 Series F-1, 5.0%, 9/1/2013 Series F-1, ETM, 5.0%, 9/1/2013 Port Authority of New York & New Jersey, 4.0%, 12/1/2013 Puerto Rico 0.4% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.23%*, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $71,707,933)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of December 31, 2012. † The cost for federal income tax purposes was $71,707,933. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
